Proceeding in the nature of mandamus instituted by petitioner, pursuant to Civil Practice Act, article 78, to procure a final order directing the appellant Thomas J. Dooling, as city clerk of the city of Mount Vernon, New York, to prepare an abstract of the local law set forth in the petition and additional petition and transmit such abstract forthwith to the election officer charged with the duty of publishing the notice of such election, in accordance with sections 18 and 19-a of the City Home Rule Law; or, in the event that a triable issue of fact be raised, to provide for the trial of any such issue, to the end that such order may be granted; and for other proper relief. An order was duly entered at Special Term directing that the issue of fact whether the additional petition had been properly signed by qualified electors who did not sign the original petition, equal in number to five per cent of the total number of votes cast for Governor in the last election for that office, according to law, be referred to an official referee to take testimony and report thereon to the court; and staying, on terms, the hearing before the official referee pending this appeal. Prom such order the city clerk and the intervenor, Evelyn Lieberman, appeal. Order affirmed, with one bill of ten dollars costs and disbursements payable by the city clerk and intervenor jointly. No opinion. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.